MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                                             FILED
estoppel, or the law of the case.                                             Feb 28 2020, 11:17 am

                                                                                    CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Ripstra Law Office                                       Attorney General of Indiana
Jasper, Indiana
                                                         John R. Millikan
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jordan M. Hunt,                                          February 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1998
        v.                                               Appeal from the Pike Circuit Court
                                                         The Honorable Jeffrey L.
State of Indiana,                                        Biesterveld, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         63C01-1809-F5-766



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020                  Page 1 of 8
                                          Case Summary
[1]   Beginning in October of 2017, Jordan Hunt and C.P.K. were involved in an on-

      again, off-again romantic relationship. C.P.K. ended the relationship in

      September of 2018. Eleven days after C.P.K. ended the relationship, Hunt shot

      and attempted to burn C.P.K.’s two dogs. Given his actions toward her dogs,

      C.P.K. became fearful that Hunt could potentially harm her. Hunt was

      subsequently charged with and convicted of Level 6 felony domestic violence

      animal cruelty. On appeal, Hunt challenges the sufficiency of the evidence to

      sustain his conviction.



                            Facts and Procedural History
[2]   Hunt began dating C.P.K. in October of 2017. When they began dating,

      C.P.K. owned a five- or six-year old pitbull-lab mix named Roxy. While dating

      Hunt, C.P.K. acquired a four-month old golden labradoodle named Willow.

      C.P.K. loved her dogs and referred to them as her “babies.” Tr. Vol. II p. 168.

      Hunt would occasionally spend time with C.P.K. and her dogs and knew that

      they “were a big part of [her] life.” Tr. Vol. II p. 190.


[3]   C.P.K. ended her relationship with Hunt on May 23, 2018, before engaging in

      an on-again, off-again relationship for the next few months while they tried to

      “work things out.” Tr. Vol. II p. 194. At some point, C.P.K. became aware

      that Hunt was abusing prescription pain medication and, on September 14,

      2018, ended her relationship with Hunt.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 2 of 8
[4]   On September 25, 2018, C.P.K. came home to find that Roxy and Willow were

      missing. No other valuables were missing from her home and a dog that she

      was dog-sitting for a friend was in the bathroom. C.P.K. immediately

      suspected that Hunt had taken her dogs. She attempted to contact him,

      “begging him to bring the dogs back.” Tr. Vol. II p. 171. Hunt did not

      respond. Later that evening, C.P.K.’s mother, Lori Bruce, posted a reward for

      return of the dogs on Facebook along with pictures of Hunt, the dogs, and

      Hunt’s red truck.


[5]   At approximately 1:00 or 1:30 a.m., Toni Parker saw Hunt outside her home

      and heard him speaking to her father. Parker overheard Hunt telling her father

      “that he had a couple dogs that he need to – that nobody wanted and he was

      trying to get rid of” and asking if he could “keep them up in our barn.” Tr. Vol.

      II p. 52. Later that day, at “[a]round 9:30–10:00 in the morning,” Parker was

      awakened by a “bang on [her] window.” Tr. Vol. II p. 52. Hunt asked if

      Parker’s brother was present, stating that he “was hung up in the mud up by the

      barn and that he needed someone to pull him out.” Tr. Vol. II p. 55. While

      Hunt was waiting for assistance, Parker scrolled through Facebook on her

      phone, observing Bruce’s post indicating that Hunt had stolen C.P.K.’s two

      dogs. Parker responded to the Facebook post, alerting Bruce that Hunt was at

      her home.


[6]   Approximately fifteen minutes later, Parker’s father returned home from work

      to help pull Hunt’s truck out of the mud. Hunt then left Parker’s home and

      walked back toward the barn, which was approximately fifty yards away. After

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 3 of 8
      pulling Hunt’s truck out of the mud, Parker’s father opened the barn door.

      Parker observed two dogs, which looked similar to the dogs pictured in Bruce’s

      Facebook post, “fly out” of the barn. Tr. Vol. II p. 64.


[7]   Around lunchtime, Parker observed Hunt walking through a field next to her

      home with two dogs that she identified as Roxy and Willow. After turning

      away from Hunt and the dogs, Parker heard two gunshots coming from the

      nearby field. Parker “put two (2) and two (2) together. Two (2) dogs were

      down there two (2) gunshots.” Tr. Vol. II p. 72. At the time of the shooting,

      Parker did not see anyone else on the property. The last thing she had observed

      in the field prior to hearing the gunshots was Hunt and the two dogs.


[8]   Parker messaged Bruce and asked Bruce to call her “ASAP.” Tr. Vol. II p. 72.

      When Bruce called, Parker, who was “crying very hard,” told her that Hunt

      “shot your dogs.” Tr. Vol. II p. 72. At Bruce’s request, Parker walked toward

      the field to investigate further. As she approached, Parker observed Hunt’s

      “head pop[] up” and “a puff of smoke” from the area between the field and a

      creek. Tr. Vol. II p. 73. A few moments later, she observed Hunt hurriedly

      “takin (sic) off” in his red truck. Tr. Vol. II p. 83. Parker went to the area

      beside the field and, after “lifting brush off” observed the “back portion of two

      (2) dogs laying side by side.” Tr. Vol. II p. 83. C.P.K. eventually arrived and

      identified the dogs and Roxy and Willow. Evansville Police Detective Nicholas

      Henderson also arrived on the scene and observed that the dogs both had

      suffered wounds that were consistent with being shot by a firearm.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 4 of 8
[9]    On September 26, 2018, the State charged Hunt with Level 5 felony

       intimidation, Level 6 felony domestic violence animal cruelty, and Level 6

       felony killing a domestic animal. Following trial, the jury found Hunt not

       guilty of the Level 5 felony intimidation charge but guilty of both Level 6 felony

       domestic violence animal cruelty and Level 6 felony killing a domestic animal.

       At sentencing, the trial court vacated the killing-a-domestic-animal conviction

       and imposed a two-and-a-half year sentence on the domestic-violence-animal-

       cruelty conviction.



                                  Discussion and Decision
[10]   Hunt contends that the evidence is insufficient to sustain his conviction. “Our

       standard of review for challenges to the sufficiency of the evidence is well-

       settled.” Bell v. State, 31 N.E.3d 495, 499 (Ind. 2015).


               We do not reweigh evidence or reassess the credibility of
               witnesses when reviewing a conviction for the sufficiency of the
               evidence. We view all evidence and reasonable inferences drawn
               therefrom in a light most favorable to the conviction, and will
               affirm if there is substantial evidence of probative value
               supporting each element of the crime from which a reasonable
               trier of fact could have found the defendant guilty beyond a
               reasonable doubt.


       Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013) (internal citation and quotation

       omitted). This is because the factfinder, and not the appellate court, “is obliged

       to determine not only whom to believe, but also what portions of conflicting

       testimony to believe, and is not required to believe a witness’s testimony[.]”

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 5 of 8
       Perry v. State, 78 N.E.3d 1, 8 (Ind. Ct. App. 2017) (internal quotation and

       brackets omitted). “A conviction can be sustained on only the uncorroborated

       testimony of a single witness[.]” Bailey v. State, 979 N.E.2d 133, 135 (Ind.

       2012).


[11]   Indiana Code section 35-46-3-12.5 provides that “[a] person who knowingly or

       intentionally kills a vertebrate animal with the intent to threaten, intimidate,

       coerce, harass, or terrorize a family or household member commits domestic

       violence animal cruelty, a Level 6 felony.” “A person engages in conduct

       ‘intentionally’ if, when he engages in the conduct, it is his conscious objective to

       do so.” Ind. Code § 35-41-2-2(a). “A person engages in conduct ‘knowingly’ if,

       when he engages in the conduct, he is aware of a high probability that he is

       doing so.” Ind. Code § 35-41-2-2(b). In challenging his conviction, Hunt

       claims that the State failed to present sufficient evidence to prove that (1) he

       knowingly or intentionally killed C.P.K.’s dogs and (2) he did so with the intent

       to threaten, intimidate, coerce, harass, or terrorize C.P.K.


                            I. Knowing or Intentional Killing
[12]            Intent is a mental function. Spann v. State, 632 N.E.2d 741, 743
                (Ind. Ct. App. 1994). Absent an admission by the defendant, it
                must be determined from a consideration of the defendant’s
                conduct and the natural and usual consequences thereof. Id.
                The trier of fact must resort to “reasonable inferences based upon
                an examination of the surrounding circumstances to determine
                whether, from the person’s conduct and the natural consequences
                that might be expected from that conduct, a showing or inference
                [of] the intent to commit that conduct exists.” Id. (quoting
                Metzler v. State, 540 N.E.2d 606, 609 (Ind. 1989)).
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 6 of 8
       James v. State, 755 N.E.2d 226, 230 (Ind. Ct. App. 2001). Intent may be proven

       by circumstantial evidence. Hightower v. State, 866 N.E.2d 356, 368 (Ind. Ct.

       App. 2007).


[13]   “When determining whether an element of an offense has been proven, the jury

       may rely on its collective common sense and knowledge acquired through

       everyday experiences—indeed, that is precisely what is expected of a jury.”

       Clemons v. State, 83 N.E.3d 104, 108 (Ind. Ct. App. 2017). Parker testified that

       she observed C.P.K.’s dogs alive and walking beside Hunt moments before she

       heard two gunshots, observed a puff of smoke coming from an apparent brush

       fire, and found the dogs dead. She did not observe anyone else in the area

       besides Hunt. The jury, relying on its collective common sense and knowledge,

       could reasonably infer from Parker’s testimony that Hunt knowingly or

       intentionally shot and killed C.P.K.’s dogs before attempting to burn them in a

       brush fire.


                                II. Intent to Terrorize C.P.K.
[14]   The State alleged that Hunt acted with the intent to terrorize C.P.K.

       “Terrorize” may be defined as “to fill with terror or anxiety: SCARE.”

       WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 2361 (1964). The jury,

       acting as the trier-of-fact, must resort to reasonable inferences based upon an

       examination of the surrounding circumstances to determine whether, from

       Hunt’s conduct and the natural consequences that might be expected from that




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 7 of 8
       conduct, a showing or inference of the intent to terrorize C.P.K. exists. See

       James, 755 N.E.2d at 230.


[15]   Hunt knew that C.P.K.’s dogs “were a big part of [her] life” and that she loved

       them. Tr. Vol. II p. 190. Roxy, specifically, “was [her] entire world.” Tr. Vol.

       II p. 161. Approximately eleven days after C.P.K. ended their relationship,

       Hunt took the dogs from C.P.K.’s home. Hunt shot both dogs before

       attempting to burn their bodies. After observing the condition of her beloved

       dogs, C.P.K. became fearful that Hunt could potentially harm her. Detective

       Henderson confirmed that when he spoke to C.P.K. a short time later she was

       very distraught, crying, and hysterical. We agree with the State that “[i]t was to

       be expected that the natural consequences of these acts were for C.P.K. to be

       filled with intense or overwhelming fear.” Appellee’s Br. p. 14. Based on the

       circumstances surrounding Hunt’s actions, the jury could reasonably infer that

       Hunt acted with the intent to terrorize C.P.K.


[16]   In sum, we conclude that the evidence is sufficient to prove both that Hunt

       knowingly or intentionally killed C.P.K.’s dogs and that he did so with the

       intent to terrorize C.P.K. Hunt’s claims to the contrary amount to an invitation

       to reweigh the evidence, which we will not do. See Walker, 998 N.E.2d at 726.


[17]   The judgment of the trial court is affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1998 | February 28, 2020   Page 8 of 8